Name: Council Regulation (EEC) No 1030/80 of 23 April 1980 extending the 1979/80 milk year and amending Regulations (EEC) No 1961/75 and (EEC) No 3066/75
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 80 Official Journal of the European Communities No L 110/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1030/80 of 23 April 1980 extending the 1979/80 milk year and amending Regulations (EEC) No 1961 /75 and (EEC) No 3066/75 No 809/80 (5 ), has been fixed at 30 April 1980 , at which date the 1979/80 milk year should have ended ; whereas, pending a decision on the Commission pro ­ posal , the implementation of these Regulations should be extended until the end of the milk year in progress, HAS ADOPTED THIS REGULATION : Article 1 \ THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 2 and 18 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas it has not been possible to fix the prices valid for the 1980/81 milk year in time ; whereas it is therefore necessary to extend the 1979/80 milk year ; Whereas the limit for the implementation of Council Regulation (EEC) No 1961 /75 of 28 July 1975 on the prohibition of the use of inward processing arrange ­ ments in respect of skimmed-milk powder (3 ) and of Council Regulation (EEC) No 3066/75 of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter (4 ), both as last amended by Regulation (EEC) The 1979/80 milk year shall end on 31 May 1980 and the 1980/81 milk year shall begin on 1 June 1980 . Article 2 In the second subparagraph of Article 3 of Regulation (EEC) No 1961 /75 and in Article 1 of Regulation (EEC) No 3066/75, the date '30 April 1980 ' shall be replaced by ' 31 May 1980 '. Article 3 This Regulation shall enter into force on 1 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1980 . For the Council The President G. MARCORA (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 200, 31 . 7 . 1975, p. 6 . (4 ) OJ No L 307, 27 . 11 . 1975, p. 3 . 5 ) OJ No L 88 , 1 . 4 . 1980 , p. 20 .